Christianson, J.
(concurring specially). In this case there was no motion for an advised verdict at the close of all the testimony. There was, however, a motion for a new trial. But the sufficiency of the evidence was not challenged on such motion. The failure to so assail the sufficiency of the evidence is not only persuasive evidence that defendant’s counsel must have deemed the evidence sufficient, but precludes a review of the sufficiency of the evidence in this court. State v. Glass, 29 N. D. 620, 151 N. W. 229. A careful consideration of the evidence, all of which I have read, shows, however, that there is substantial evidence from which the jury might conclude that the defendant was guilty of the crime charged.
The first error assigned and argued on this appeal is that the court erred in permitting the names of certain witnesses for the prosecution to be indorsed upon the information after the jury had been selected, and afterwards permitting such witnesses to testify. The record shows the objection to be without merit. There is not the remotest possibility that the defendant was in any manner prejudiced by the court’s ruling. Nor was the ruling assigned as error upon, or made one of the *329grounds of the motion for a new trial. Hence, it cannot be considered on this appeal. See State v. Glass, supra.
The defendant asserts that the court in one instruction invaded the province of the jury. The instruction assailed related to the subject of possession of stolen property. It is unquestionably proper to give an instruction on this subject. 25 Cyc. 151 et seq. The instruction in this case in no manner instructed upon the weight or effect of the evidence. It left this, and every element inhering therein, for the jury to determine.
As stated in the opinion prepared by Mr. Justice Eobinson, the defendant also contends that the court instructed the jury in effect “that they might find the defendant guilty whether the property was taken by him or not, and that it is sufficient for the state to prove that all or any part of the property was stolen.” In this connection it is contended by defendant that the jury, under this instruction, might have returned a verdict for grand larceny even though they in fact found that the defendant had committed petit larceny only.
In my opinion the contention is wholly without merit. Not only did the court’s instruction as a whole fully instruct upon the subject, but the record shows that after the jury had retired and deliberated upon the case, they returned and requested further instruction. A juryman said: “We had some dispute, if we had to find in the man’s possession an amount to exceed $20, — if we had no reasonable doubt in our minds that he had taken stuff to the value of over $20, and didn’t find it all in his possession, would that be grand larceny.” The court answered this query as follows: “I will answer that inquiry in this way, — that before you gentlemen can find this defendant guilty of grand larceny, each and all of you must be satisfied either that he stole property worth and of the value of more than $20, or that he aided and assisted in so doing, and if there is any doubt as to the amount taken then the defendant is entitled to the benefit of the doubt, and if you are not satisfied beyond a reasonable doubt that, the property stolen by the defendant, in case you find he stole any property, exceeds $20 in value, then your verdict cannot be guilty of grand larceny, but must be guilty of petit larceny.” This was the last instruction given by the court upon any subject. Upon this record I do not see how there could be any possible chance that the. jury, *330through inadvertence and misunderstanding of the instructions, returned a verdict for grand larceny, if in fact they believed that the defendant was guilty of petit larceny only. In my opinion the instructions were eminently fair to the defendant, and he has not the slightest cause for complaint.
Certain assignments of error are predicated upon the admission or exclusion of evidence. I do not care to discuss these in detail. I have examined them all with care, and fail to find a single ruling adverse to the defendant which is at all of a prejudicial, or even of a doubtful, character.
I have carefully examined the record of the proceedings had upon the trial, the transcript of the evidence, and the instructions to the jury, and am convinced that the defendant had a fair trial in every respect. I therefore concur in an affirmance of the judgment of conviction, and the order denying a new trial.